886 F.2d 1316
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Howard PORTER, Plaintiff-Appellant,v.BALL CORPORATION, Defendant-Appellee.
No. 89-3064.
United States Court of Appeals, Sixth Circuit.
Oct. 5, 1989.

Before WELLFORD and ALAN E. NORRIS, Circuit Judges, and LIVELY, Senior Circuit Judge.
PER CURIAM.


1
Plaintiff appeals from the order of the district court granting summary judgment to defendant.


2
Having had the benefit of oral argument, and having carefully considered the record on appeal and the briefs of the parties, we are unable to say that the district court erred in granting summary judgment to defendant.  Accordingly, the judgment of the district court is affirmed, upon the reasoning set forth in the district court's Memorandum and Order of December 23, 1988, with the exception of that court's discussion concerning reduction in work force, as we need not reach that issue.